Beck, J. —
*2131. GARNISH-diction• praotice-*212I. From the abstract before us, we understand *213that the judgment in favor of the plaintiffs, at whose suits the garnishment process issued, did not equal the in-o r ’ -j debtedness of all of the respective garnishees upon their subscriptions for stock of the railroad corporation. The statement of this fact will readily explain the interest which the garnishees, contesting with Bower, had in having him held upon his subscription. If he had been held discharged from his subscription, the other garnishees would have been held for the amount for which he was liable, if his subscription was valid. There were, therefore, questions between these garnishees and Bower, involving their rights, and their liability to pay a sum oí money which they insisted he should pay. These rights, and the question of the liability of the respective parties may and ought to have been determined in the garnishment proceeding. No reason can be given why another action should have been commenced. The first three grounds of the demurrer of Bower are based upon a misconception of the proceedings. They are not of an original equitable action, nor of a new suit, but are of those pertaining to the garnishment. The parties’ rights and liabilities are, by the paper demurred to, brought before this court for settlement in the garnishment proceedings.
II. The fourth ground of demurrer has already been disposed of by the expression of the conclusion that the co-garnishees of Bower had the right to insist that judgment be rendered against him, upon the facts stated by them in the paper demurred to.
III. The fifth ground of demurrer states matters of fact which are not made to appear to us as they are no.t set out in the petition.
IY. If any question exists as to the regularity of the garnishees asking relief against Bower in the form and manner of a petition, or statement filed in the garnishment proceeding, it is not raised in the demurrer.
Y. The facts set out in the paper demurred to, if either admitted by the demurrer or established by proof, required such a judgment as was finally rendered by the court.
Affirmed.